Name: Commission Regulation (EC) NoÃ 933/2009 of 6Ã October 2009 laying down detailed rules for the application of Council Regulation (EC) NoÃ 779/98 as regards opening and providing for the administration of certain quotas for imports into the Community of poultrymeat products originating in Turkey
 Type: Regulation
 Subject Matter: animal product;  international trade;  Europe;  trade;  EU finance;  tariff policy
 Date Published: nan

 7.10.2009 EN Official Journal of the European Union L 263/9 COMMISSION REGULATION (EC) No 933/2009 of 6 October 2009 laying down detailed rules for the application of Council Regulation (EC) No 779/98 as regards opening and providing for the administration of certain quotas for imports into the Community of poultrymeat products originating in Turkey THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 144(1) and Article 148 in conjunction with Article 4 thereof, Having regard to Council Regulation (EC) No 779/98 of 7 April 1998 on the import into the Community of agricultural products originating in Turkey, repealing Regulation (EEC) No 4115/86 and amending Regulation (EC) No 3010/95 (2), and in particular Article 1 thereof, Whereas: (1) Decision No 1/98 of the EC-Turkey Association Council of 25 February 1998 on the trade regime for agricultural products (3) establishes the system of preferences applicable to imports into the Community of agricultural products originating in Turkey. (2) Commission Regulation (EC) No 1383/2007 of 26 November 2007 laying down detailed rules for the application of Council Regulation (EC) No 779/98 as regards opening and providing for the administration of certain quotas for imports into the Community of poultrymeat products originating in Turkey (4), which replaced Regulation (EC) No 1396/98 (5), has opened import tariff quotas for poultrymeat products and established the rules for their management. (3) The use of the first-come, first-served principle has proved positive in other agricultural sectors, and in the interest of administrative simplification, the annual quota to which this Regulation refers should henceforth be administered in accordance with the method indicated in Article 144(2)(a) of Regulation (EC) No 1234/2007. This should be done in accordance with Articles 308a, 308b and 308c(1) of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (6). (4) Due to the particularities of the transfer from one administrative system to the other, the annual quota to which this Regulation refers should be regarded as non-critical within the meaning of Article 308c of Regulation (EEC) No 2454/93. However, it cannot be excluded that it may become critical within the meaning of that Article, should circumstances change. (5) Regulation (EC) No 1383/2007 should therefore be repealed and replaced by a new Regulation. However, it would be expedient to continue to apply that Regulation to the import licences issued for the import quota periods prior to those covered by this Regulation. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 1. This Regulation opens the tariff quota indicated in the Annex for the import of poultrymeat products. The tariff quota shall be opened on an annual basis for the period from 1 January to 31 December (import quota period). 2. The quota set out in the Annex to this Regulation shall be managed in accordance with Articles 308a, 308b and 308c(1) of Regulation (EEC) No 2454/93. Article 308c(2) and (3) of that Regulation shall not apply. Article 2 The products imported under the quota in the Annex hereto shall be released for free circulation on presentation of a proof of origin in accordance with Article 16 of Protocol 3 annexed to Decision No 1/98 of the EC-Turkey Association Council. Article 3 Regulation (EC) No 1383/2007 is hereby repealed. However, it shall continue to apply to duties arising from licences issued before 1 January 2010 up to the time they expire. Article 4 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 October 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 113, 15.4.1998, p. 1. (3) OJ L 86, 20.3.1998, p. 1. (4) OJ L 309, 27.11.2007, p. 34. (5) OJ L 187, 1.7.1998, p. 41. (6) OJ L 253, 11.10.1993, p. 1. ANNEX Order number CN codes Customs duty under tariff quota (EUR/tonne) Annual tariff quota (tonnes, net weight) 09.0244 0207 25 10 170 1 000 0207 25 90 186 0207 27 30 134 0207 27 40 93 0207 27 50 339 0207 27 60 127 0207 27 70 230